UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued March 29, 2005
                              Decided March 15, 2006

                                       Before

                          Hon. RICHARD D. CUDAHY, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge


No. 04-2776

UNITED STATES OF AMERICA,                        Appeal from the United States
              Plaintiff-Appellee,                  District Court for the
                                                   Southern District of Illinois.
      v.
                                                 No. 03 CR 40084-001-JLF
RUBEN HERRERA-HERRERA,
           Defendant-Appellant.                  James L. Foreman, Judge.



                                     ORDER

       Ruben Herrera-Herrera pleaded guilty under an open plea to one count of being
in the United States unlawfully after deportation in violation of 8 U.S.C. § 1326(a).
Relying on the Sentencing Guidelines, the district court sentenced him to 30 months’
imprisonment based in part on a prior felony conviction. We ordered a limited remand
of Herrera-Herrera’s sentence in accordance with United States v. Booker, 125 S. Ct.
738 (2005), and United States v. Paladino, 401 F.3d 471, 483 (7th Cir. 2005), so that
the district court could determine whether it believed Herrera-Herrera’s sentence
remains appropriate now that Booker has relegated the Sentencing Guidelines to
advisory status.
No. 04-2776                                                                     Page 2



       The district court has replied that, now knowing that the Guidelines are not
mandatory, it would reimpose the same sentence. We invited both parties to file any
arguments concerning the appropriate disposition of this case in light of the district
court’s decision. Herrera-Herrera has filed a statement advising that he has completed
his term of incarceration and wishes voluntarily to dismiss his appeal pursuant to
FED. R. APP. P. 42(b). Counsel notes that the term of supervision that the court could
impose remains the same regardless of the outcome of the appeal.

      We agree with Herrera-Herrera that dismissal is appropriate under these
circumstances. This appeal is therefore DISMISSED.